Name: 2008/629/EC: Commission Decision of 12Ã June 2008 amending Decision 2005/56/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) NoÃ 58/2003
 Type: Decision
 Subject Matter: EU institutions and European civil service;  education;  culture and religion;  communications;  management;  employment
 Date Published: 2008-08-01

 1.8.2008 EN Official Journal of the European Union L 205/47 COMMISSION DECISION of 12 June 2008 amending Decision 2005/56/EC setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (2008/629/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Under Article 4(1) of Commission Decision 2005/56/EC (2), the Education, Audiovisual and Culture Executive Agency (hereinafter referred to as the Agency) has been entrusted with the management of certain strands of Community programmes in the fields of education, audiovisual and culture, and in particular with the management of the support programme for the European audiovisual sector MEDIA 2007 (2007-13), established by Decision No 1718/2006/EC of the Parliament and of the Council (3), the programme to encourage the development of European audiovisual works, MEDIA Plus  Development, Distribution and Promotion (2001-06), established by Council Decision 2000/821/EC (4), and with the training programme for professionals of the European audiovisual programme industry MEDIA-Training (2001-06), established by Decision No 163/2001/EC of the European Parliament and of the Council (5). (2) Following Article 4(3) of Decision 2005/56/EC, the Agency may be empowered by the Commission, after receiving the opinion of the Committee for Executive Agencies, to carry out further tasks of the same type under Community programmes in the fields of education, audiovisual and culture. (3) The mandate of the Agency should also cover the management and the closure of projects under the training programme for professionals in the European audiovisual programme industry MEDIA II  Training (1996-2000), approved by Council Decision 95/564/EC (6); and the programme encouraging the development and distribution of European audiovisual works MEDIA II  Development and distribution (1996-2000), approved by Council Decision 95/563/EC (7). (4) Decision 2005/56/EC should consequently be amended. (5) The provisions set out by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Sole Article In Decision 2005/56/EC the following points 29 and 30 shall be added to Article 4(1): 29. the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), established by Council Decision 95/564/EC (8); 30. the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), established by Council Decision 95/563/EC (9). Done at Brussels, 12 June 2008. For the Commission Viviane REDING Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 24, 27.1.2005, p. 35. Decision as amended by Decision 2007/114/EC (OJ L 49, 17.2.2007, p. 21). (3) OJ L 327, 24.11.2006, p. 12. (4) OJ L 336, 30.12.2000, p. 82. Decision as last amended by Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (5) OJ L 26, 27.1.2001, p. 1. Decision as last amended by Regulation (EC) No 885/2004. (6) OJ L 321, 30.12.1995, p. 33. (7) OJ L 321, 30.12.1995, p. 25. (8) OJ L 321, 30.12.1995, p. 33. (9) OJ L 321, 30.12.1995, p. 25.